*1065OPINION.
Littleton :
The estate returned the interest of the decedent in the firm of Mandel and Schwarzman at a value of $177,500. The Commissioner determined the decedent’s interest to have been of the value of $232,997.75 and, as a result, determined the deficiency here in controversy. The evidence submitted is insufficient to enable the Board to determine whether the Commissioner’s determination of the value is erroneous. The estate claims that the value of the decedent’s interest in the firm of Mandel and Schwarzman was not in excess of 75 per cent of the inventory of the business and some testimony was given to this effect. The record, however, contains no evidence as to the inventories of the business or as to the value of the inventory on March 9,1922, the date of the death of Oscar Mandel.

Judgment will he entered for the respondent.

Considered by Smith.